Roby, J.-
This is an.action by the appellants, as trustees of the Second Baptist Church of Indianapolis, against the *204appellees, who also claim to be trustees of such church, for possession and control of the church property, building, records, books, moneys, etc., and for judgment for $200, which amount had been appropriated to pay attorneys’ fees in a ease wherein the pastor of said church had been convicted on a charge of bastardy.
The action of the circuit court in sustaining a demurrer to the complaint is assigned as error, and the sufficiency of that pleading is the only question to be decided.
The complaint, after setting forth the organization of the church and parts of its accepted and adopted rules, articles of faith, doctrine, practice and discipline, alleges that the so-called pastor of the church, who was employed by the defendants, was guilty of adultery and bastardy, and had been convicted and fined therefore; that he was guilty of frequent intoxication, assault and battery, profanity, of neglecting and refusing to pay his just debts, of refusing to be governed by any discipline, of declaring he would stay in the pulpit “in the face of hell” until he died, of causing the church to be suspended from the Baptist Association, by reason of his immorality, of causing the arrest of members of the congregation on false and unfounded charges, and of other immoral and sinful conduct. It is further alleged that the defendants and other members of the congregation (a majority thereof) concurred in and approved of the conduct of said minister; that such former trustees thereby deposed themselves from office; that, such office being abdicated, appellants were duly and lawfully elected to it, and have vainly demanded possession of the property described. The prayer is for judgment against the defendants for possession of the property, and for certain sums appropriated to defend the pastor on bastardy charges.
*2051. *204Appellees urge that a majority of the members of the congregation have upheld the pastor and themselves in all *205their acts, have not deposed them from office, that they are still the legal trustees' of the church, and that the dispute in this case is one of which this court has no jurisdiction, and which must be decided by an ecclesiastical tribunal. Civil courts cannot determine questions of a purely ecclesiastical nature. All such controversies, so far as possible, should be settled by the organizations themselves; but, when such questions become facts upon which property rights depend, the civil courts may decide them. Smith v. Pedigo (1896), 145 Ind. 361, 19 L. R. A. 433. The question upon which this congregation divides itself, however, is not an abstract doctrinal question of creed or mode of worship, but one which has to do with the conduct of its members from the view-point of Christian morality, one of the first essentials of the Christian religion in the present age. A high moral standard is enjoined by the constitution, “ rules, articles of faith, doctrine, practice and discipline” of the Second Baptist Church of Indianapolis.
2. If the facts alleged are true, the Rev. Charles H. Johnson and a majority of the members of said church are not practicing Christian virtues, but, while professing said doctrine, so far as the complaint shows, are setting at naught the mandate of the Scripture and the church. The question for decision, then, is whether the majority of the members of a church, over the objection of a minority, can divert the church revenues and subvert the church property to immoral uses. Whether a majority or a minox'ity ratified the unlawful acts of the pastor matters not. A majority cannot ratify and confirm acts violative of the adopted faith and teachings of the church. See Mt. Zion Baptist Church v. Whitmore (1891), 83 Iowa 138, 49 N. W. 81, 13 L. R. A. 198; Smith v. Pedigo, supra; Roshi’s Appeal (1871), 69 Pa. St. 462, 8 Am. Rep. 275. Adherence to the doctrine of a religious corporation (one of which is al*206ways morality) is a condition of membership. Trustees, etc., v. Halvorson (1890), 42 Minn. 503, 44 N. W. 663.
3. The property of a church is held in trust for the promulgation of the tenets and doctrines of that church, and the title to church property is in that part of the congregation which is acting in harmony with its law, usages, customs and principles. Smith v. Pedigo, supra; Roshi’s Appeal, supra; White Lick Quar. Meet., etc., v. White Lick Quar. Meet., etc. (1883), 89 Ind. 136; McGinnis v. Watson (1861), 41 Pa. St. 9. Under the facts alleged the appellants are entitled to possession of the church property and to recover the amount claimed.
Judgment reversed, and the cause remanded, with instructions to overrule the demurrer to the complaint.